Title: To George Washington from Samuel Tucker, 11 June 1776
From: Tucker, Samuel
To: Washington, George



Sir
Burlington [N.J.] 11th June 1776 A:M.

I am honoured with your favor of yesterday ⅌ Express and you may Reley on my Doing Every thing in my Power to Carry

the Resolutions of the Honble Congress into Effect with that Expedition you so Earnestly Press as Soon as a Sufficient number of our members are got Together which I have the greatest Reason to beleive will be at three oClock this afternoon—we met Last Evening and this Morning but for want of a quorum Could not Proceed to any Business of Consequence.
you may Reley on my urgeing the mode your Excellency has pointed out to be persued in the marching of our Militia as I Shall be happy in Contributeing the Smallest mite, towards aiding the great Cause under your Command, and have the Honour to be your Most obedient Humbe Servt

Saml Tucker

